TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00690-CV






Everett Breaux, Appellant



v.



Kathy Breaux, Appellee






FROM THE DISTRICT COURT OF JEFFERSON COUNTY, 317TH JUDICIAL DISTRICT


NO. C-0000696, HONORABLE JIMMY "SKIP" HULETT, JUDGE PRESIDING 






PER CURIAM


	Everett Breaux appeals the protective order entered against him in the trial court. 
This Court notified the parties that the Tenth Court of Appeals determined that such protective
orders were unappealable interlocutory orders.  See Normand v. Fox, 940 S.W.2d 401, 403-04
(Tex. App.--Waco 1997, no writ).  We invited the parties to submit briefing on the subject by
December 15, 1997.  No briefs were filed.

	Based on the record before us, we have no jurisdiction on this appeal.  See id.  We
dismiss the appeal for want of jurisdiction.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Date:   February 5, 1998

Do Not Publish